Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 1 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 2 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 3 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 4 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 5 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 6 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 7 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 8 of 10
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 9 of 10




January 7, 2021
Case 2:20-cv-01038-BJR Document 32 Filed 01/07/21 Page 10 of 10
